P.C.

KEEFE AND ERRANTE,

LYNCH, TRAUB,

ATTORNEYS AT LAW - P.O. BOX 1612 - NEW HAVEN, CT 06506-1612

(POR TRI-N97H ~ FEERIS NO 24N7H

 

 

Case 3:20-cv-01277-VLB Document 1-2 Filed 08/31/20 Page 1of 4

< RETURN DATE: SEPTEMBER 15, 2020 : SUPERIOR COURT
JENNIFER BROOKS : J.D. OF NEW HAVEN
V. : AT NEW HAVEN
WALMART, INC. : AUGUST 7, 2020
COMPLAINT

1. The Plaintiff, JENNIFER BROOKS, is and was at all relevant times a resident of Hamden,
Connecticut.

2. The Defendant, WALMART, INC., is and was at all relevant times a foreign (Arkansas)
corporation that is and was registered and authorized to conduct business in Connecticut.

3. At all relevant times, the Defendant owned and operated a certain retail store known as
Walmart located at 2300 Dixwell Avenue, Hamden, Connecticut known as store #3545 (hereinafter referred
to as “the premises”).

4. On August 4, 2019, the Plaintiff was lawfully present on the premises as a business invitee
and was walking in the freezer section when she was caused to slip and fall, suddenly and without warning,
on an accumulation of melted ice cream as a result of which her body came into violent and forceful contact

with the ground.

 

CAUseasiki DATAVLOCAL ACHENCONTENT, OUTLOOKMAXIE4S QVACOMPLANNT.DOCK

 

 
P.C.

KEEFE AND ERRANTE,
ATTORNEYS AT LAW - P.O. BOX 1612 ~ NEW HAVEN, CT 06506-1612

(9A TRIAPTA ~ HEIRAS NO 2Aa7R

LYNCH, TRAUB,

Case 3:20-cv-01277-VLB Document 1-2 Filed 08/31/20 Page 2 of 4

© 5. The aforementioned fall was a direct and proximate cause the negligence and carelessness
of the Defendant, through one or more of its agents, servants or employees, in one or more of the following
ways, in that it/they:
a. Knew or should have known of the dangerous accumulation of ice
cream and/or liquid on the floor that caused the Plaintiff to fall, and

failed to take reasonable measures to make the premises safe;

b. Failed to timely and reasonably inspect the premises for the presence of
liquid and/or food on the floor;

c. Failed to place signage or other visible warnings to alert lawfully present
persons, including the plaintiff, of the presence of liquid and/or food on
the floor;

d. Failed to verbally warn the Plaintiff and other lawfully present persons
of the presence of liquid and/or food on the floor;

e. Failed to block-off or barricade that portion of the premises that
contained the liquid and/or food on the floor;

f. Failed to timely or sufficiently clean and/or clear the liquid and/or food
that had accumulated on the floor; and/or

g. Failed to take other reasonable and appropriate steps to prevent the
Plaintiff's injury.

6. As a direct and proximate result of the aforementioned negligence and carelessness of the
Defendant, through one or more of its agents, servants or employees, the Plaintiff suffered serious and
painful personal injuries, some or all of which may be permanent in nature, including, but not limited to:

a. Injury to the left thigh;

CAUSERS\KPer. tagRTONVAPPDATAILOCALMica0S08 TIWiNDOWSUNE? CACHE\CONTENT. QUTLOOKIAXSE 4S OVICOMPLAINT COCK

 

 

 
LYNCH, TRAUB, KEEFE AND ERRANTE, P.C

ATTORNEYS AT LAW - P.O. BOX 1612 - NEW HAVEN, CT 06506-1612

f9NAWIRTAITIA ~ WIRIS NO Waa7K

 

 

 

Case 3:20-cv-01277-VLB Document 1-2 Filed 08/31/20 Page 3 of 4

b. Injury to the left hip;

c. Injury to the left hand;

d. Injury to the tailbone;

e. Injury to the lumbar spine;

f. Disc herniation at L3-L5; and
g. Associated pain and suffering.

7. As a direct and proximate result of the aforementioned negligence and carelessness of the
Defendant, through one or more of its agents, servants or employees, the Plaintiff has suffered mental
anguish, frustration and anxiety over the fact that she was and remains injured.

8. As a direct and proximate result of the aforementioned negligence and carelessness of the
Defendant, through one or more of its agents, servants or employees, the Plaintiff has incurred and will
continue to incur in the future expenses for medical care and treatment, including medication, x-rays,
diagnostic testing, surgery and therapy, all of which has caused her and will continue to cause her financial
loss and damage.

9. As a direct and proximate result of the aforementioned negligence and carelessness of the
Defendant, through one or more of its agents, servants or employees, the Plaintiff has suffered and will
continue to suffer in the future from a decrease in her capacity to engage in and enjoy life’s activities as she

was able to do prior to the aforementioned fall and resulting injuries.

CAUscas\K Pevacrton AreDATAVLOCALMicROSOF NWINDOWSUNE TCACHECONTENT. OUTLOORAX3E4SQVICOMPLAINT.DOGK

 
P.C.

KEEFE AND ERRANTE,

LYNCH, TRAUB,

(INV WRI-AVIR ~ HIRES NO ware

ATTORNEYS AT LAW - P.O. BOX 1€12 - NEW HAVEN, CT 06506-1612

 

 

Case 3:20-cv-01277-VLB Document 1-2 Filed 08/31/20 Page 4 of 4

<> WHEREFORE, the Plaintiff claims:

1. Compensatory damages;

2. Such other relief as the Court deems equitable and just.

THE PLAINTIFF 4A
fi fo /

BY 4/4 ke

ROSALIE D. LOUIS, ESQ.

Lynch, Traub, Keefe & Errante

52 Trumbull Street

New Haven, CT 06510

Juris: 034876

 

STATEMENT OF AMOUNT IN DEMAND

The Plaintiff claims damages in excess of the sum of fifteen thousand dollars, exclusive of interest

and costs.

 

INTENT. QUTLOORAXIESSOVICOMPLAINT. DOCK

 
